98 U.S. 332 (____)
BANK
v.
McVEIGH.
Supreme Court of United States.

*333 Mr. Conway Robinson, Mr. Philip Phillips, and Mr. William A. Maury in support of the motion.
Mr. H.O. Claughton, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The motion to dismiss this case for want of jurisdiction will be granted upon the authority of Bethell v. Demaret, 10 Wall. 537; Delmas v. Insurance Company, 14 id. 661; Tarver v. Keach, 15 id. 67; Rockhold v. Rockhold et al., 92 U.S. 129; New York Life Insurance Co. v. Hendren, id. 286. All the court below decided was, that by the general principles of commercial law, if, during the late civil war, an indorser of a promissory note abandoned his residence in loyal territory, and went to reside permanently within the Confederate lines before the note matured, a notice of protest left at his former residence in the loyal territory was not sufficient to charge him, if his change of residence was known, or by the exercise of reasonable diligence might have been known, to the holder of the note when it matured. It is true that, upon a former decision of the same cause, something was said in the opinion of the Court of Appeals as to the effect of the ordinance of secession of Virginia upon the rights of the parties, and that upon the last trial in the Corporation Court an effort was made by the plaintiff in error to obtain a ruling upon the constitutionality of that ordinance; but it is equally true that the Corporation Court declined to rule at all upon the question, and that the Court of Appeals, in the opinion filed with the judgment *334 brought here for review, says: "The court before refused to give any opinion on the constitutionality of the ordinance of secession, as it does now, such question being irrelevant and not involved, as we think, in the decision of the cause. The decision of this court would be the same, whether it held the said ordinance of secession to be constitutional or unconstitutional." A careful examination of the record satisfies us of the correctness of this statement. The case was decided "upon principles of general law alone," and it nowhere appears in the record that the plaintiff in error set up or claimed any "title, right, privilege, or immunity," under the Constitution or authority of the United States, which was denied him by the decision below.
Writ dismissed.